Title: From George Washington to William Heath, 22 June 1782
From: Washington, George
To: Heath, William


                  
                     Dear Sir,
                     Newburgh June 22d 1782.
                  
                  In answer to your private letter of the 19th, I have to observe
                     that it was not my intention by the Order of the 4th of April, to call in
                     question, or to deprive you, of any part of the Command which was confirmed in
                     the subsequent one of the 9th Instt.
                  The Order of the 9th (last mentioned) did not proceed from any
                     doubt in my mind of the meaning of the first, but
                     because different interpretations was put on it by others—because confusion and disorder was about to ensue—and because I
                     had understood from the Adjutt Genl that you,
                     yourself, required an explanation of it to the Army; to prevent those evils
                     which were resulting from misconception—had I known that Captn Williams was in
                     arrest, and to be tried on the merits of that order, I certainly should not, at
                     the time I did, have issued the explanatory one of the 9th; which was, in some
                     measure, prejudging for the Court; as it was upon the construction of the order
                     of the 4th of April that the Matter, ultimately, would rest.
                  As you are pleased to ask my opinion on the propriety of
                     dropping, or prosecuting the point in dispute, I shall give it in favor of the
                     latter; because I have too good an opinion of Colo. Putnams sense, and
                     knowledge of Discipline, to suppose he would have forbid the Brigade Majr
                     Williams to comply with your order (thereby incurring responsibility) unless he
                     had conceived himself justified under the order of the 4th of April. I am—Dr
                     Sir Yr Most Obt Hble Servt
                  
                     Go: Washington
                     
                  
               